DETAILED ACTION
	This is a non-final Office Action on the merits for application 17/188,278.
Claims 1-6 are pending.
Claims 1-6 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: claim 4 defines “the bearing surface of the levelling member” which should define --a [[the]] bearing surface of the levelling member-- since such a bearing member has not been previously defined and introduced. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bunch et al. (U.S. Publication 2016/0222679).
Regarding claim 1, Bunch et al. disclose a tile laying accessory comprising:
a flange (the flange formed by elements #16 and #18 that extends substantially horizontally as depicted in figure 10) having opposite ends (the ends #16 and #18) and opposed sides (the sides that extend into and out of the page as depicted in figure 10); and
a web (#14) that extends from the flange, intermediate the opposed sides (see figure 10), the flange and the web being configured so that edge portions of two adjacent tiles can be positioned on the flange on respective sides of the web, with the web extending between the adjacent tiles (see figure 8, where the flange and web are configured to be positioned between two adjacent tiles #70 and #72), the web includes two spaced stems (#100 and #102) extending from the flange (see figure 10), in which each of the stems includes a zone of weakness (the zone where such stems #100 and #102 are attached to section #24) to permit at least a portion of the accessory to be separated from a remaining portion (see figure 9, where such features would be similarly provided within the embodiment of figure 10), the zone of weakness being positioned at a junction of each stem and the flange (see figure 10), the web being configured to engage a levelling member (#12) having a bearing surface (the bottom, horizontal surface of the member #12), the levelling member and the web being configured so that relative displacement of the levelling member and the web results in the bearing surface of the levelling member bearing against the edge portions of the adjacent tiles (see figure 9, where the element of figure 10 is configured to function similarly);
a spacing formation (#30) extending from the flange (see figure 10), the spacing formation being disposed between and unattached to the two spaced stems of the 
a breakable tab (the tab formed at element #24) connecting the spacing formation to the flange (see figure 10).
Regarding claim 2, Bunch et al. disclose the spacing formation and the web are in alignment with each other along a line that is substantially parallel to adjacent tile edges, in use, and the spacing formation has a dimension, generally orthogonal to the line, that is greater than a corresponding dimension of the web, such that, when adjacent tiles are laid, the edge portions can bear against the spacing formation, setting up a clearance between the edge portions and the web (as depicted in figure 9, the left to right, horizontal width of the web and spacing formation of figure 10 are aligned along a horizontal line, where the spacing formation is thicker than the web in a dimension orthogonal to the horizontal line in order to space the tile edges from the web during use as depicted in figure 9).
Regarding claim 3, Bunch et al. disclose the tab is configured to break at a junction between the flange and the tab (see figure 10, where the tabs #24 are configured to break to separate the flange from the web and spacing formations).
Regarding claim 4, Bunch et al. disclose a method of laying tiles, the method including the steps of: 
positioning edge portions of adjacent tiles (#70 and #72) on a tile laying accessory according to claim 1 (see the rejection of claim 1 above) such that the edge portions are positioned on respective sides of the web (see figures 6 and 7), with the web extending between the adjacent edge portions (see figure 7) and the edge portions bear against the spacing formation (see figure 7), which is configured so that the web is spaced from the adjacent tile portions (see figure 7); and
engaging a levelling member (#12) with the web (see figure 8), the web being configured so that relative displacement of the levelling member and the web results in the bearing surface of the levelling member bearing against the edge portions (see figure 8).
Regarding claim 5, Bunch et al. disclose breaking the tab and removing the spacing formation (see figure 9, where the tab is to be broken to remove the spacing formation and web from the flange).
Regarding claim 6, Bunch et al. disclose the tab is configured to break at a junction between the flange and the tab (see figure 9, where the tab #24 is to break at a location along the tab #24).

Claim(s) 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghelfi (U.S. Publication 2014/0116001).
Regarding claim 1, Ghelfi discloses a tile laying accessory comprising:
a flange (#5) having opposite ends (the ends where stems #15 extend from) and opposed sides (the sides that are positioned at opposite ends of slots #28); and
a web (#6) that extends from the flange, intermediate the opposed sides (see figure 4), the flange and the web being configured so that edge portions of two adjacent tiles can be positioned on the flange on respective sides of the web, with the web extending between the adjacent tiles (see figure 11), the web includes two spaced stems (#15) extending from the flange (see figure 14), in which each of the stems includes a zone of weakness (#7) to permit at least a portion of the accessory to be separated from a remaining portion (see paragraph 81), the zone of weakness being positioned at a junction of each stem and the flange (see figure 1), the web being configured to engage a levelling member (#2) having a bearing surface (#22), the levelling member and the web being configured so that relative displacement of the levelling member and the web results in the bearing surface of the levelling member bearing against the edge portions of the adjacent tiles (see figure 11);
a spacing formation (#23) extending from the flange (see figure 7), the spacing formation being disposed between and unattached to the two spaced stems of the web (see figure 4 and paragraph 116, where the spacing formation #23 can be rigidly connect to the web #6 and the flange #5 and thus is spaced from the stems #15 and not directly attached thereto as similarly done in the present application), the spacing formation being configured so that the adjacent tile edge portions can bear against the spacing formation with the web being spaced from the adjacent tile edge portions (see figure 10, where the spacing formation is constructed so that the 
a breakable tab (the tab formed at element #7) connecting the spacing formation to the flange (see figure 7 and paragraph 116).
Regarding claim 3, Ghelfi discloses the tab is configured to break at a junction between the flange and the tab (see figures 1 and 7 and paragraph 116, where the tabs #7 are configured to break to separate the flange from the web and spacing formations).
Regarding claim 4, Ghelfi disclose a method of laying tiles, the method including the steps of: 
positioning edge portions (#3a) of adjacent tiles (#3) on a tile laying accessory according to claim 1 (see the rejection of claim 1 above) such that the edge portions are positioned on respective sides of the web (see figures 10 and 11), with the web extending between the adjacent edge portions (see figure 11) and the edge portions bear against the spacing formation (see figure 11), which is configured so that the web is spaced from the adjacent tile portions (see figure 11, where the web is spaced from the corners of respective adjacent tile portions using the spacing formation); and
engaging a levelling member (#2) with the web (see figure 11), the web being configured so that relative displacement of the levelling member and the web results in the bearing surface of the levelling member bearing against the edge portions (see figure 11).
Regarding claim 5, Ghelfi discloses breaking the tab and removing the spacing formation (see paragraphs 116 and 81, where the tab #7 is to be broken to remove the spacing formation and web from the flange).
Regarding claim 6, Ghelfi discloses the tab is configured to break at a junction between the flange and the tab (see figures 1 and 7 and paragraphs 81 and 116, where the tab #7 is to break at such a location along the tab #74).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635